This is an action to recover damages for personal injuries caused, as the plaintiff alleges, by the negligence of the defendant. At the *Page 292 
conclusion of the evidence, judgment of nonsuit was entered upon motion of the defendant, and the plaintiff excepted and appealed.
Upon an examination of the evidence, it is doubtful if there is any evidence of negligence; but if there is, it is the negligence of a fellow-servant, for which the defendant is not responsible. The judgment of the court is
Affirmed.